 

Exhibit 10.1

 

FORM OF AMENDMENT TO NOTE AND WARRANT

 

This AMENDMENT TO NOTE AND WARRANT (the “Amendment”), dated effective as of
December 9, 2015 (the “Effective Date”), is made by and between REALSOURCE
RESIDENTIAL, INC., a Nevada corporation (the “Company”), and
_____________________ (the “Holder”).

 

A. On December 9, 2013, the Company issued to the Holder that certain 12% Series
A Senior Convertible Promissory Note (the “Note”) in the principal amount of
$____________;

 

B. On December 9, 2013, the Company issued to the Holder a Common Stock Purchase
Warrant (the “Warrant”) to purchase ________ shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”);

 

C. The Note was issued as party of a series of similar promissory notes
(collectively, the “2013 Notes” and the holders thereof, the “2013
Noteholders”), which Notes have, as of the Effective Date, an aggregate
principal amount of $2,310,000 (the “Aggregate Principal”) and aggregate accrued
interest of $554,400 (the “Aggregate Interest”);

 

D. As of the Effective Date, the Company’s assets include: (i) a deposit of
$1.537,636 made in the real property asset known as in Cambridge Apartments in
Gulfport, Mississippi (“Cambridge”), which deposit, with accrued interest, is
$1,891,298 (the “Cambridge Deposit”) , it being acknowledged that Cambridge is
owned by RS Cambridge Apartments, LLC, an entity controlled and partially owned
by the Chairman, President and CEO of the Company (“RS Cambridge”); (ii) a
$100,000 equity investment (the “Heron Equity”) in the Heron Walk Apartments in
Jacksonville, Florida; (iii) a $400,000 of equity investment (“Bakken Equity”)
in two properties in North Dakota (collectively, “Bakken”) that do not currently
generate cash flow to the owner of Bakken as the lender is entitled to all cash
flow until such time as the properties have long-term leases in excess of one
year (which they presently do not have), and (iv) approximately $179,000 in
cash.

 

E. The Note is currently past due, and as such, and taking into consideration
the Company’s present assets, the Company and Holder desire to enter into this
Amendment to amend certain terms of the Note and the Warrant as provided for
herein.

 

NOW THEREFORE, in consideration of the foregoing mutual premises and the
covenants and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, and legal adequacy of which is hereby acknowledged,
the parties hereto, intending to be legally bound, and pursuant to Section 10 of
the Note and Section 11(a) of the Warrant, the Company and the Holder hereby
agree to amend the Note and Warrant as follows:

 

1. PREAMBLE; DEFINED TERMS. The Company and the Holder agree that the preamble
paragraphs to this Amendment constitute agreed upon and operative provisions of
this Amendment. All capitalized terms used but not defined in this Amendment
shall have the meanings ascribed to them in the Note or the Warrant, as the case
may be. In addition, as used herein, the term “Pro Rata Portion” means the
Holder’s pro rata portion of the Aggregate Principal and Aggregate Interest
determined by dividing, as the case may be: (i) the principal amount of the Note
by the Aggregate Principal or (ii) the accrued interest under the Note as of the
Effective Date by the Aggregate Interest.

 



 1 

   

 

2. PRINCIPAL AND INTEREST CURRENTLY DUE. The Company and the Holder agree that
the principal and interest due to Holder under the Note as of the Effective Date
is $74,400.00, consisting of a principal amount of $_________ and accrued
interest of $__________ (the “Accrued Interest”).

 

3. AMENDMENTS AND AGREEMENTS. The Note is hereby amended, and the Comp864any and
the Holder hereby additionally agree, as follows:

 

(a) The third paragraph of the preamble to the Note is hereby amended and
restated to (i) extend the Maturity Date of the Note by six months, from
December 9, 2015 to June 9, 2016, and (ii) provide that, from the date of this
Amendment, interest shall be paid on an amount less than the original principal
amount of the Note as a result of the assignment of the Bakken Equity as
provided for herein. Such paragraph is amended and restated in its entirety to
read as follows:

 

“FOR VALUE RECEIVED, the Company promises to pay to ________________, the
registered holder hereof, and such party’s successors and assigns (the
“Holder”), the principal sum of $____________ (representing the Holder’s accrued
principal and interest as of December 9, 2015) less: (i) $___________
(representing the Holders Pro Rata Portion (based on the Aggregate Principal) of
the Bakken Equity and the Herron Equity) and $_________ (representing the
Mandatory Conversion Amount) on or prior to June 9, 2016 (the “Maturity Date”)
as provided hereunder and, following December 9, 2015, to pay interest to the
Holder on such principal sum of this Note, at the rate of 12% per annum, which
interest shall be payable on the Maturity Date and on any Conversion Date (as
defined in Section 4) with respect to such principal amount then outstanding
hereunder.”

 

(b) The Company and the Holder agree that, by no later than February 15, 2016,
the Company will establish a new limited liability company (“Newco 1”) and
assign to Newco 1 the Bakken Equity and the Heron Equity. The Holder will be
given a Pro Rata Portion (based on the Aggregate Principal) of the equity in
Newco 1, entitling the Holder to a Pro Rata Portion of all cash flows, profits
and losses generated by Newco 1’s holdings of the Bakken Equity and the Heron
Equity. The Holder agrees that the Holder shall have no voting, management,
consent or approval rights whatsoever over the business or operations of Newco 1
(save as required by law), all such rights to be vested in the Company or its
affiliates as the sole managing member of Newco 1. The Holder agrees to enter
into a customary limited liability company operating agreement relating to Newco
1 to memorialize the foregoing.

 

(c) The Note is hereby amended to add the following new Section 1A relating to
the Holder’s right to a partial prepayment of the Note and certain related
rights:

 



 2 

   

 

“1A. Mandatory Prepayment; Cambridge Newco.

 

(a) In the event that, prior to the Maturity Date, RS Cambridge sells Cambridge,
thus generating a return of the Cambridge Deposit to the Company, the Company
shall, within thirty (30) days of such sale, prepay, without penalty, a portion
of the Note equal to the Holder’s Pro Rata Portion (based on the Aggregate
Principal) of the Cambridge Deposit.

 

(b) The Company and the Holder agree that in the event (and only in the event)
that RS Cambridge fails to close on the sale of Cambridge by the Maturity Date,
the Company will establish a new limited liability company (“Cambridge Newco”)
and assign to Cambridge Newco all right, title and interest in Cambridge. The
Holder will be given a Pro Rata Portion (based on the Aggregate Principal) of
the equity in Cambridge Newco, entitling the holder to a pro rata portion of all
cash flows, profits and losses generated by Cambridge Newco’s holdings of
Cambridge, subject to the existing $9.5 million first priority secured mortgage
interest in Cambridge. Following the granting of the equity in Cambridge Newco
to the Holder, all principal and interest under the Note (taking into effect the
Mandatory Conversion and the Holder’s interest in Newco 1) shall be deemed fully
paid and satisfied. The Holder agrees that the Holder shall have no voting,
management, consent or approval rights whatsoever over the business or
operations of Cambridge Newco (save as required by law), all such rights to be
vested in the Company or its affiliates as the sole managing member of Cambridge
Newco. The Holder agrees to enter into a customary limited liability company
operating agreement relating to Cambridge Newco to memorialize the foregoing.”

 

(d) A new section (d) will be added to Section 3 of the Note to provide for the
Mandatory Conversion (as defined below), that will take place effective as of
the Effective Date. Such new Section 3(d) shall read as follows:

 

“(d) Mandatory Conversion of Interest as of December 9, 2015. $__________ (the
“Mandatory Conversion Amount”) of the Accrued Interest as of December 9, 2015
(the “Conversion Date”), will be converted as of the Conversion Date into shares
of Common Stock (the “Mandatory Conversion”). The number of shares of Common
Stock to be issued upon the Mandatory Conversion shall equal _________ shares,
derived by dividing (1) the Mandatory Conversion Amount by (2) $0.10.”

 

4. AMENDMENTS TO WARRANT. The Company and the Holder hereby amend the Warrant as
follows:

 

(a) The Exercise Price is hereby amended to be $0.50 per Warrant Share.

 

(b) The Expiration Time is hereby amended to be 5:00 p.m., New York time, on
December 9, 2020.

 

5. miscellanous.

 

(a) No Further Amendment. Except for the amendments to the Note and the Warrant
set forth and referred to in this Amendment, the Note and the Warrant shall
remain unchanged and in full force and effect. To the extent of any
inconsistency between the terms of the Note or the Warrant, as the case may be,
and this Amendment, the terms of this Amendment shall govern.

 



 3 

   

 

(b) No Third Party Beneficiaries. This Amendment is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(c) No Strict Construction. The language used in this Amendment will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(d) Counterparts. This Amendment may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature delivered by
fax or e-mail/.pdf transmission shall be considered due execution and shall be
binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile signature, and deliver by such means
shall be due deliver hereof.

 

(e) Headings. The headings of this Amendment are for convenience of reference
and shall not form part of, or affect the interpretation of, this Amendment.

 

[Signature Page Follows]

 

 4 

   

 

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature pages to this Amendment to be duly executed as of the date first
written above.

 

  COMPANY:       REALSOURCE RESIDENTIAL, INC.         By:   Name: V. Kelly
Randall   Title: Chief Operating Officer

 

  HOLDER:       By:     Name:     Title:  

 

 5 

   

